t c no united_states tax_court the coca-cola company and includible subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p filed a motion for partial summary_judgment relating to the computation of combined taxable_income under sec_936 i r c with respect to syrup and soft-drink concentrate produced by p's sec_936 i r c subsidiary caribbean refrescos inc held sec_1_936-6 q a-12 income_tax regs governs the computation of combined taxable_income with respect to sales of component concentrate to unrelated third parties held further sec_1_936-6 q a-12 income_tax regs requires u s affiliate expenses to be allocated and apportioned to the component concentrate by applying the production cost ratio to all expenses allocable and apportionable to the integrated product ie bottle and can soft drink held further sec_1_936-6 q a-12 income_tax regs requires u s affiliate expenses allocable and apportionable to the integrated product ie bottle and can soft drink to be determined under sec_1_861-8 income_tax regs as described in sec_1 b q a-1 income_tax regs held further p may net_interest_income against interest_expense in determining the amount of the interest_deduction to be allocated and apportioned in computing combined taxable_income under sec_936 i r c and sec_1_861-8 income_tax regs 101_tc_207 charles w hall william s lee nancy t bowen william p mcclure herman b bouma and gregory j ossi for petitioner beth williams h steven new and david p fuller for respondent opinion wright judge this matter is before the court on petitioner's motion for partial summary_judgment filed under rule this case was heard at a motions session held on february 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect during the years in issue at washington d c petitioner's motion was taken under advisement summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 the facts presented below do not appear to be in dispute are stated solely for purposes of deciding the motion and are not findings_of_fact for this case fed r civ p a sundstrand corp v commissioner supra pincite i background 2in addition the court considered an amicus curiae brief filed by pepsico petitioner owns bottling companies known as company bottling operations cbo's each of which is a domestic_corporation owned or controlled directly or indirectly by petitioner petitioner's principal_place_of_business is atlanta georgia caribbean refrescos inc cri is a wholly owned subsidiary of petitioner cri produces soft-drink concentrate in puerto rico and transfers all of the concentrate for the u s market to coca-cola usa sometimes referred to as usa an unincorporated division of petitioner coca-cola usa sells concentrate in unchanged form to cbo's and to unrelated independent bottling companies engaged in producing syrup and selling such syrup to wholesalers coca- cola usa converts the remainder of the concentrate into fountain syrup and sells the syrup to unrelated bottlers and cbo's fountain syrup is a combination of concentrate high fructose corn syrup and water syrup is mixed with carbonated water at retail outlets to produce the fountain soft drink sold to consumers during the years at issue the dilution ratio for coke diet coke caffeine free diet coke cherry coke and diet cherry coke wa sec_1 thus one unit of concentrate is processed into dollar_figure gallons of syrup which is further processed into gallons of soft drink regardless of the form of the product sold each sale involves exactly one unit of concentrate the cbo's that purchase concentrate from coca-cola usa convert the concentrate into fountain syrup and sell the syrup to unrelated retailers the cbo's that purchase fountain syrup sell the fountain syrup to unrelated retailers cri is both the possessions_corporation and the electing_corporation within the meaning of sec_936 under sec_1504 a sec_936 possessions_corporation is required to file a separate u s corporate return and is therefore ineligible to join in the parent corporation's consolidated_return the issues before us for partial summary_judgment arise out of the sec_936 tax_credit which is designed to encourage investment and employment in puerto rico and other possessions of the united_states the amount of the credit is derived from the amount of the combined taxable_income sometimes referred to as cti derived from the possession product the primary dispute in the instant case involves the dividing of income and expenses between related parties more specifically the dispute involves whether the use of a formulaic calculation or rather a calculation based upon factual relationships is mandated in order to obtain the proper allocation and apportionment of expenses to the gross_income derived from the sale of a component possession product by a u s affiliate petitioner filed its federal_income_tax returns for taxable years through relying in part on sec_1_936-6 q a-12 income_tax regs q a-12 respondent issued a deficiency_notice to petitioner in for taxable years and petitioner filed a motion for partial summary_judgment in that prior case docket no similar to the one filed in the instant case respondent thereafter conceded the prior case in date on date the commissioner opened a regulation project with respect to the computation of combined taxable_income under sec_936 in date respondent issued the notice_of_deficiency in the instant case determining deficiencies in petitioner's federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively respondent determined that petitioner was not entitled to the amount of the sec_936 tax_credit claimed on its returns for the years at issue the petition in the instant case was filed date on date respondent's proposed amendment to q a-12 was published in the federal_register see infra note a secondary dispute in the instant case involves the treatment of interest_expense with respect to computing combined taxable_income under sec_936 we are asked to decide whether petitioner may net_interest_income against interest_expense in determining the amount of interest_deduction to be allocated and apportioned in computing combined taxable_income respondent contends that interest_netting violates sec_1_861-8 income_tax regs and petitioner must allocate and apportion the amount of its gross interest_expense in determining combined taxable_income as a preliminary matter we summarily reject respondent's argument and find without further analysis on the basis of 101_tc_207 that petitioner may net_interest_income against interest_expense in determining the amount of interest_deduction to be allocated and apportioned in computing combined taxable_income under sec_936 and sec_1_861-8 income_tax regs see also 628_f2d_321 5th cir ii discussion a sec_936 and sec_1_936-6 q a income_tax regs under the statutory scheme of sec_936 a u s_corporation such as cri which elects the application of sec_936 and meets certain requirements with respect to operating in a possession is entitled to a credit against the u s tax on certain possession-related income sec_936 provides the following sec_936 allowance of credit -- in general -- if a domestic_corporation elects the application of this section there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the portion of the tax which is attributable to the sum of-- a the taxable_income_from_sources_without_the_united_states from-- i the active_conduct_of_a_trade_or_business within a possession_of_the_united_states or ii the sale_or_exchange of substantially_all of the assets used by the taxpayer in the active_conduct of such trade_or_business and b the qualified_possession_source_investment_income d definitions and special rules --for purposes of this section-- qualified_possession_source_investment_income --the term qualified_possession_source_investment_income means gross_income which-- a is from sources within a possession_of_the_united_states in which a trade_or_business is actively conducted and b the taxpayer establishes to the satisfaction of the secretary is attributable to the investment in such possession for use therein of funds derived from the active_conduct_of_a_trade_or_business in such possession or from such investment less the deductions properly apportioned or allocated thereto emphasis added sec_936 provides the following sec_936 tax treatment of intangible_property_income -- intangible_property_income --for purposes of this subsection-- a in general --the term intangible_property_income means the gross_income of a corporation attributable to any intangible_property b intangible_property --the term intangible_property means any-- i patent invention formula process design pattern or knowhow iii trademark trade_name or brand name iv franchise license or contract v method program system procedure campaign survey study forecast estimate customer list or technical data which has substantial value independent of the services of any individual election out -- c methods of computation of taxable_income --if an election of one of the following methods is in effect pursuant to subparagraph f with respect to a product or type of service an electing_corporation shall compute its income derived from the active_conduct_of_a_trade_or_business in a possession with respect to such product or type of service in accordance with the method which is elected ii profit split -- i general_rule --if an election of this method is in effect the electing corporation's taxable_income derived from the active_conduct_of_a_trade_or_business in a possession with respect to units of a product produced in whole or in part by the electing_corporation shall be equal to percent of the combined taxable_income of the affiliated_group other than foreign affiliates derived from covered sales of units of the product produced in whole or in part by the electing_corporation in a possession ii computation of combined taxable_income --combined taxable_income shall be computed separately for each product produced in whole or in part by the electing_corporation in a possession combined taxable_income shall be computed notwithstanding any provision to the contrary for each such product by deducting from the gross_income of the affiliated_group other than foreign affiliates derived from covered sales of such product all expenses losses and other deductions properly apportioned or allocated to gross_income from such sales and a ratable part of all expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income which are incurred by the affiliated_group other than foreign affiliates regulations --the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this subsection emphasis added in the simplest terms sec_936 allows for a tax_credit the amount of this credit is equal to the portion of tax attributable to the taxable_income derived from conducting business in a possession sec_936 determines the treatment of intangible_property_income intangible_property is broadly defined in sec_936 and includes of relevance here formulas processes trademarks trade names brand names franchises licenses and contracts methods programs systems procedures campaigns surveys studies forecasts customer lists and technical data sec_936 iii iv v the formula for beverage bases or concentrates for various soft drinks and syrups is considered intangible_property under sec_936 see also sec_1_936-5 a-6 example a income_tax regs in the absence of an election under sec_936 intangible_property_income is taxed to the u s shareholders of the possessions_corporation if a possessions_corporation makes a valid election its active trade_or_business income with respect to the product for which the election is made is computed in accordance with the method elected cri elected the profit- split method under sec_936 under the profit-split_method the taxable_income of the electing_corporation with respect to a product produced in a possession is deemed to be percent of the combined taxable_income of the affiliated_group derived from sales of the product to nonaffiliates or to foreign affiliates the 3the term electing_corporation means a domestic_corporation for which an election under sec_936 is in effect sec_936 the term affiliated_group means the electing_corporation and all other organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interest within continued remaining percent of the combined taxable_income is allocated to and treated as the taxable_income of the appropriate u s affiliate or affiliates sec_936 iii combined taxable_income equals the gross_income of the sec_936 corporation and its u s affiliates derived from sales of the possession product to nonaffiliates or foreign affiliates less the expenses of the sec_936 corporation and the u s affiliates allocated and apportioned to such gross_income sec_936 thus the sec_936 credit equals the tax attributable to percent of the combined taxable_income figure congress recognized in enacting sec_936 that some sec_936 corporations produce products that are not sold as such to unrelated parties but rather are transferred to affiliates and used as component parts in the production of other products that are then sold by the affiliates to unrelated parties congress directed the secretary_of_the_treasury to write the rules with respect to such component products sec_936 requires the secretary to prescribe such regulations as may be necessary and appropriate to carry out the purposes of sec_936 sec_1_936-6 income_tax regs provides the following continued the meaning of sec_482 sec_936 b profit split option-- computation of combined taxable_income question in determining combined taxable_income from sales of a possession product how are the allocations and apportionments of expenses losses and other deductions to be determined answer i expenses losses and other deductions are to be allocated and apportioned on a fully-loaded basis under sec_1_861-8 to the combined gross_income of the possessions_corporation and other members of the affiliated_group the amount of research development and experimental expenses allocated and apportioned to combined gross_income is to be determined under sec_1_861-8 other expenses which are subject_to sec_1_861-8 are to be allocated and apportioned in accordance with that section for example interest_expense is to be allocated and apportioned under sec_1_861-8 with the exception of marketing and distribution expenses discussed below the other remaining expenses which are definitely related to a class_of_gross_income shall be allocated to that class_of_gross_income and shall be apportioned on the basis of any reasonable method as described in sec_1_861-8 and c examples of such methods may include but are not limited to those specified in sec_1_861-8 through vi question if the possession product is a component product or an end-product form how is the combined taxable_income for such product to be determined answer i in computing combined taxable_income the sales_price of the component product is determined as follows with respect to a component product an independent sales_price from comparable uncontrolled transactions must be used if such price can be determined in accordance with sec_1 e if an independent sales_price of the component product from comparable uncontrolled transactions cannot be determined then the possessions_corporation must treat the sales_price for the component product as equal to the same proportion of the third party sales_price of the integrated product which the production_costs attributable to the component product bear to the total production_costs for the integrated product ii the possessions_corporation will determine its costs attributable to the possession product and its expenses allocable and apportionable to the possession product under sec_1_861-8 as described in question and answer each member of the affiliated_group that is a united_states_person other than the possessions_corporation shall determine its costs other than costs incurred for materials purchased from a u s affiliate attributable to the possession product and its expenses allocable and apportionable to the integrated product under sec_1_861-8 as described in question and answer of this paragraph b each such united_states_person other than the possessions_corporation shall apportion to the possession product on the basis of the ratio of the production_costs for the possession product to the total production_costs for the integrated product the expenses that such affiliate allocated and apportioned to the integrated product emphasis added for purposes of computing combined taxable_income sec_1_936-6 q a-1 income_tax regs q a-1 governs the computation of combined taxable_income by prescribing rules for the allocation and apportionment of expenses derived from the sale of a possession product sold to unrelated third parties in unchanged form q a-12 on the other hand appears to govern the computation of combined taxable_income by prescribing rules for the allocation and apportionment of expenses derived from the sale of a product sold to unrelated third parties which contains a component possession product b parties' positions respondent first argues that q a-1 governs in the instant case requiring that all expenses usa incurs and those cbo expenses that are factually related to gross_income from the sale of concentrate be apportioned in full to such income regardless of the form in which the possession product is sold second respondent argues in the alternative that even were q a-12 controlling in the instant case the application of the production cost ratio contained in q a-12 produces absurd results and petitioner's motion should be denied on the basis of 102_tc_721 respondent maintains that the question before this court is whether congress intended the results that flow from petitioner's application of the production cost ratio pcr to the u s affiliates' expenses known to be factually related to the gross_income derived from cri's component concentrate respondent argues further that the factual relationship_test found in sec_1_861-8 and c income_tax regs is adopted in sec_936 through its overall incorporation of the standards contained in sec_861 respondent claims that q a-12 must be read in the context of the statute and is to be applied only as a supplement to q a-1 which determines according to respondent the expenses allocable and apportionable to the possession product in all cases including those cases in which the possession product is sold in a component form a possession product is an item of property which is the result of a production process carried on in a possession sec_1_936-5 a-1 income_tax regs possession products encompass component products integrated products and end-product forms id a component product is a product which is subject_to further processing before sale to an unrelated party id an integrated product is a product not subject_to any further processing before sale to an unrelated party and a product which includes all component products from which it is produced id a possessions_corporation may treat a component product or an integrated product as its possession product even though the final stage or stages of production occur outside the possession id further processing includes transformation incorporation assembly or packaging id for our purposes the integrated product is syrup or soft drinks the component product is concentrate and the possession product is the component concentrate again cri is both the possessions_corporation and the electing_corporation within the meaning of sec_936 cri incurs costs in producing and shipping concentrate to the united_states production_costs include direct_labor_costs and overhead incident to and necessary for production but do not include direct_material_costs and interest sec_1_936-6 q a b b income_tax regs usa and the cbo's incur expenses in selling the syrup and soft drinks u s affiliate expenses allocable and apportionable to the integrated product ie syrup and soft drink are determined under sec_1_861-8 income_tax regs as described in sec_1_936-6 q a-1 income_tax regs these expenses include inter alia research_and_development experimental interest marketing distribution and advertising expenses sec_1_936-6 income_tax regs we provide the following examples for illustration example when petitioner sells concentrate as concentrate ie in unchanged form to unrelated third parties cti is determined as follows item amount gross_income from the sale of concentrate per unit1 dollar_figure total usa expenses combined taxable_income dollar_figure 1concentrate is sold in units syrup and soft drinks are sold in equivalent gallons in this example the pcr is not applicable because the concentrate is being sold in unchanged form and not as a component of something larger here q a-1 determines the computation of cti requiring that all expenses factually related to the concentrate be allocated and apportioned in full to the income derived from the sale of the concentrate as concentrate thus percent of the cti i sec_38 cents per unit resulting in a tax_credit equal to the tax attributable to cents per unit of concentrate sold example when the concentrate is sold as a component of a beverage product to unrelated third parties cti is determined as follows item amount gross_income from the sale of concentrate as a component of syrup dollar_figure total usa expenses production_costs incurred per unit of possession product dollar_figure total production_costs incurred per unit of integrated product dollar_figure pcr expense allocation after applying the pcr combined taxable_income dollar_figure if the possession product is a component product as here combined taxable_income is determined under q a-12 the plain language of q a-12 requires the determination of five factors relating to sales costs and expenses and the application of those factors when using the allocation and apportionment method provided therein the five factors to be determined under q a-12 are as follows the electing_corporation must determine the sale price of the component product the sale price is derived from either an independent sale price from comparable uncontrolled transactions or if an independent sale price from comparable uncontrolled transactions cannot be determined then the sale price is determined using a production cost ratio method this first requirement is not at issue for purposes of the instant motion the possessions_corporation must determine its costs attributable to the possession product under sec_1_861-8 income_tax regs the possessions_corporation must determine its expenses allocable and apportionable to the possession product under sec_1_861-8 income_tax regs each member of the affiliated_group must determine its costs attributable to the possession product under sec_1 income_tax regs and each member of the affiliated_group must determine its expenses allocable and apportionable to the integrated product under sec_1_861-8 income_tax regs finally q a-12 requires that each affiliate apportion to the possession product on the basis of the ratio of the production_costs for the possession product to the total production_costs for the integrated product the expenses the affiliate allocated and apportioned to the integrated product in our second example the total production_costs associated with the integrated product equal cents per unit and the production_costs associated with the possession product equal cents per unit resulting in a pcr of percent the pcr is then applied to the total expense amount of dollar_figure per unit resulting in approximately cents per unit expense allocation the cti equals dollar_figure per unit resulting in a tax_credit equal to the tax attributable to approximately dollar_figure per unit of beverage product sold in this example only percent of the expenses known to be factually related to the sale of the integrated product are allocated and apportioned to the income derived from the sale of the possession product this results in an increased cti figure which in turn increases the amount of the sec_936 possessions tax_credit thus where production_costs at the possession level are small in relation to the total production_costs as in the instant case a low pcr is produced resulting in the allocation of a relatively small percentage of the total amount of expenses to the income derived from the sale of the possession product respondent argues that the application of the pcr in the instant case results in unapportioned usa expenses totaling dollar_figure in representing approximately dollar_figure percent of the total amount of expenses for that year and unapportioned expenses totaling dollar_figure in representing percent of the total expenses for that year both parties acknowledge that regardless of the form in which the concentrate is sold ie one unit of concentrate dollar_figure gallons of syrup or gallons of soft drink petitioner incurs approximately the same amount of expense with respect to each product petitioner argues however that the regulations under sec_936 contain only one provision prescribing the manner of calculating combined taxable_income with respect to a component product ie q a-12 under the plain meaning of this regulation q a-12 controls the computation of combined taxable_income with respect to possession products that are component products according to petitioner the concentrate produced by cri which is converted into syrup or into bottle and can soft drinks before sale to unrelated parties is a component product according to petitioner under the plain unambiguous terms of the regulation q a-12 governs the computation of combined taxable_income with respect to such concentrate mandating the application of the production cost ratio petitioner further asserts that the application of q a-12 to component concentrate is consistent with the regulatory scheme in general in petitioner’s view the language in the question portion of q a-12 is broad and unqualified and nothing in the regulations under sec_936 indicates that any other rules may apply with respect to component products according to petitioner petitioner argues that the language in q a-12 clearly states that the role of q a-1 with respect to component products is to determine u s affiliate expenses at the integrated product level ie to determine the aggregate of u s affiliate expenses allocable and apportionable to the gross_income from the integrated product containing the component product q a-12 then prescribes the pcr as the exclusive basis for allocating and apportioning those expenses to the component possession product petitioner argues that under the plain meaning of the regulation the pcr applies to all u s affiliate expenses allocable and apportionable to the integrated product ie syrup and soft drinks furthermore argues petitioner the example in q a-12 confirms this interpretation in the example expenses of the u s affiliates are allocated and apportioned to the integrated product computers and then apportioned to the component product central processing units using the pcr thus petitioner argues the example provided in q a-12 supports the plain meaning of the regulation respondent contends that on the facts before us sec_936 as interpreted by q a-1 requires that all expenses that usa incurs and those cbo expenses that are factually related to concentrate gross_income be apportioned in full to such income respondent argues that congress did not intend the results that flow from petitioner's application of the pcr to u s affiliates' expenses known to be factually related to and therefore allocable and apportionable solely to the gross_income derived from cri's component concentrate with respect to expenses_incurred by petitioner's corporate and usa divisions the amount of expenses apportionable to cri's component concentrate gross_income can be precisely quantified according to respondent petitioner concedes for purposes of the instant motion that usa incurred approximately the same amount of expense on a per-gallon basis regardless of whether usa sold the concentrate to third parties in its integrated form or in its unchanged form thus respondent argues that usa expenses factually attributable to the concentrate must be allocated and apportioned in full to such concentrate regardless of whether it is sold in an unchanged form or in a component form according to respondent sec_936 governs all computations of combined taxable_income and adopts a facts-and-circumstances test for apportioning u s affiliates' expenses to the gross_income derived from covered sales of a possession product regardless of the form in which the possession product is sold congress mandated this approach argues respondent by enacting language borrowed directly from sec_861 respondent argues that the phrase properly apportioned or allocated is a term of art borrowed verbatim from sec_861 and enactment of this particular phrase should be 4the term covered sales means sales by members of the affiliated_group other than foreign affiliates to persons who are not members of the affiliated_group or to foreign affiliates sec_936 interpreted as a directive from congress to apply the sec_1_861-8 income_tax regs expense allocation and apportionment regime in performing cti computations the principles under sec_1_861-8 income_tax regs require that all deductions must be allocated to the class or classes of gross_income to which they are factually related deductions are incurred with respect to activities and properties that generate particular classes of gross_income or which generate all classes of gross_income and that are definitely related to those classes of gross_income these principles according to respondent require that deductions be apportioned between gross_income derived from the possession product the statutory_grouping and other gross_income the residual_grouping using a method that reasonably reflects the factual relationship between the deductions and the income assigned to the grouping respondent contends that sec_936 adopts a method of apportioning expenses to possession product gross_income which turns upon factual relationships petitioner's alleged misapplication of the pcr causes gross misapportionments according to respondent petitioner argues that the plain meaning of q a-12 is consistent with the language and purpose of sec_936 petitioner contends that sec_936 provides only general principles for component products and does not provide specific guidance for determining the taxpayer's expense losses and other deductions that are properly allocated and apportioned to the gross_income derived from sales of a component possession product indeed there is no specific reference anywhere in sec_936 to component possession products or the computation of cti with respect to component possession products asserts petitioner sec_936 authorizes and directs the secretary to prescribe such regulations as may be necessary or appropriate to carry out the purposes of sec_936 and according to petitioner q a-12 is the provision the secretary chose to prescribe to fill the statutory gap thus petitioner argues respondent chose to make q a-12 the exclusive procedure for computing cti with respect to component possession products and chose to use a formulary_apportionment method in order to make such computation undoubtedly other procedures for computing cti for component possession products could have been prescribed and other procedures might be thought by some to produce better results argues petitioner the procedures adopted in q a-12 were chosen however and are fully consistent with the language and purpose of sec_936 5other procedures were recommended to the treasury and irs and another procedure has been proposed by the commissioner for taxable years beginning after under the proposed amendment cti for a component possession product is determined by applying the pcr to the cti for the integrated product containing the component possession product see notice of proposed rulemaking fed reg date petitioner argues that having prescribed an allocation and apportionment procedure that could either favor or disfavor a taxpayer depending on the circumstances respondent should not be permitted to selectively enforce the provision by challenging its application_for particular taxpayers petitioner acknowledges that it obtains favorable results by applying q a as written the results produced by applying q a-12 however do not justify overriding the plain language of the regulation petitioner contends that a plain and unambiguous provision may be judicially overridden only if it produces grossly or patently absurd results respondent argues that petitioner's interpretation of q a-12 improperly limits the role of q a-1 contrary to clear indications that q a-1 must be accorded a broad scope respondent contends that petitioner's interpretation of q a-12 is plainly at odds not only with the express broad terms of q a-1 but also with sec_936 q a-1 is intended to state the standards by which all expenses attributable to the possession product must be allocated and apportioned regardless of the form in which the possession product is sold to the third parties asserts respondent q a-1 must be given a broad scope of application in making allocations and apportionments of expenses directly to the possession products in all situations where expenses can be so apportioned using the methods provided in sec_1_861-8 income_tax regs respondent argues that in apportioning expenses to component possession product gross_income the pcr of q a-12 plays a complementary and supportive role not an exclusive role furthermore respondent contends that the example in q a-12 is merely illustrative and does not authorize petitioner's interpretation illustrative examples must be interpreted so as to effectuate the statutory language and purpose according to respondent and q a-12 must not be interpreted in a manner which restricts or conflicts with the statute or with q a-1 respondent contends that if an example in the regulations is inconsistent with the text of the regulation the example must yield and the regulatory text is given effect petitioner argues that the plain meaning of q a-12 does not unduly restrict the scope of q a-1 q a-12 complements q a-1 by prescribing the method by which cti is computed for possession products sold in component form q a-1 provides rules for allocating and apportioning u s affiliate expenses with respect to sales of possession products in general q a-12 provides rules prescribing the manner in which u s affiliate expenses are to be allocated and apportioned with respect to component possession products c analysis legislative regulations generally first we must determine the roles that q a-1 and q a-12 play in the instant case after determining which provision plays the primary role we must then determine under sec_936 the manner of computing combined taxable_income and the method by which expenses are to be allocated and apportioned under the facts of the instant case there is no specific reference anywhere in sec_936 to component products or the computation of combined taxable_income with respect to component products the computation of combined taxable_income with respect to component possession products under the profit-split_method is prescribed in q a-12 the formulary_apportionment method prescribed in q a-12 determines the manner in which u s affiliate expenses are apportioned to the gross_income derived from covered sales of the component possession product sec_1_936-6 income_tax regs was promulgated pursuant to a specific statutory grant of authority under sec_936 where the commissioner acts under a specific grant of authority our primary inquiry is whether the regulation is not contrary to the statute and is not arbitrary or capricious 452_us_247 53_f3d_1565 11th cir 755_f2d_790 11th cir affg 79_tc_86 congress' delegation of rulemaking power was expressed in s rept 70th cong 1st sess c b part as follows the committee believes it to be impractical to attempt by legislation to prescribe the various detailed and complicated rules necessary to meet the many differing and complicated situations accordingly it has found it necessary to delegate power to the commissioner to prescribe regulations legislative in character covering them see also 103_tc_656 sec_1_936-6 income_tax regs is a legislative_regulation containing substantive rules as such the regulation is entitled to greater weight and deference than an interpretive regulation issued pursuant to the commissioner's general grant of authority to prescribe needful rules and regulations under sec_7805 cwt farms inc v commissioner supra pincite tate lyle inc subs v commissioner supra pincite 103_tc_464 a legislative_regulation is made pursuant to a specific grant of authority often without precise congressional guidance to define a statutory term or prescribe a method of executing a statutory provision 467_us_837 562_f2d_972 5th cir in sec_936 congress has delegated to the commissioner authority to act in an essentially legislative manner to fill in the gaps of the statute if the commissioner's interpretation is reasonable it will not be supplanted with our own florida manufactured housing association inc v cisneros supra pincite2 see 411_us_546 955_f2d_1457 11th cir in chevron u s a inc v natural res def council inc supra pincite the supreme court stated the following when a court reviews an agency's construction of the statute which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute emphasis added fn refs omitted our primary inquiry in the case of a legislative_regulation is whether the interpretation or method prescribed therein is within the delegation of authority regardless of whether the regulation at issue is legislative or interpretive it is appropriate to ascertain whether the regulation harmonizes with the plain language of the statute its origin and its purpose in order to determine whether the regulation carries out the congressional mandate in a proper manner 455_us_16 cwt farms inc v commissioner supra pincite as legislative regulations are essentially substantive rules of law the rules of interpretation applicable to statutes are appropriate tools of analysis 600_f2d_546 5th cir 100_tc_616 affd 67_f3d_1445 9th cir 101_tc_78 affd without published opinion ___f 3d___ 10th cir date statutes are to be construed so as to give effect to their plain and ordinary meaning unless to do so would produce an absurd result 490_us_504 931_f2d_1493 11th cir blue cross 913_f2d_1544 11th cir 102_tc_721 where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 96_tc_895 all parts of a statute must be read together and each part should be given its full effect 285_us_204 estate of 391_f2d_753 5th cir 38_tc_462 affd per curiam 324_f2d_957 5th cir unless exceptional circumstances dictate otherwise when we find the terms of a statute unambiguous judicial inquiry is complete 481_us_454 united_states v nec corp supra pincite thus the party who seeks to convince a court to adopt a reading of a statute which is at odds with its plain meaning labors under a heavy burden united_states v nec corp supra pincite consistent with the foregoing we examine the historical development of sec_936 and determine whether the regulation implements the congressional mandate in a reasonable manner d analysis sec_1_936-6 q a-1 -12 income_tax regs sec_936 has its genesis in sec_262 of the revenue act of ch 42_stat_271 which exempted a u s_corporation from federal taxes on foreign-source income if it derived at least percent of its income from sources within a possession and satisfied certain other requirements the requirements for exemption from tax as a possessions_corporation were carried forward without material_change into sec_931 of the internal_revenue_code of in the tax reform act of congress eliminated the exemption and in its place enacted the tax_credit mechanism of sec_436 tax reform act of publaw_94_455 90_stat_1643 congressional intent for sec_931 and its predecessors consistently has been the encouragement of american business investments in possessions of the united_states american companies operating in the possessions originally were subjected to double_taxation by the imposition of both the federal corporate_income_tax and the taxes levied by the possessions governments tariff act of ch sec ii 38_stat_166 revenue act of ch 40_stat_1058 congress perceived that the tax burden so created placed american businesses at a competitive disadvantage when compared with their british and french counterparts not subject_to taxation upon the profits they earned abroad unless paid back to the home company congress consequently enacted the original version of sec_931 to remove that competitive disadvantage h rept 67th cong 1st sess c b part sec_931 provided corporations an exclusion for possession-source income if they met the 80-percent source test and the 50-percent active trade_or_business test because of sec_931 provided as follows sec_931 income from sources within possessions of the united_states a general_rule --in the case of citizens of the united_states or domestic corporations gross_income means only gross_income from sources within the united_states if the conditions of both paragraph and paragraph are satisfied three-year period --if percent or more of the gross_income of such citizen or domestic_corporation computed without the continued the exclusion and because dividends received by a domestic_corporation from its wholly owned possessions subsidiary were not eligible for the intercorporate dividends received deductions under sec_246 possessions_corporations amassed large amounts of income not repatriated to the united_states to encourage investment of possessions-source earnings in the united_states congress in enacted sec_936 tax reform act of publaw_94_455 90_stat_1643 the tax reform act of revised prior_law providing for a more efficient system for exemption of possessions_corporations in order to prevent the possessions from losing a significant source of capital in place of the exemption mechanism contained in sec_931 sec_936 permits a u s_corporation to elect a tax_credit to offset the u s tax on its possessions income continued benefit of this section for the 3-year period immediately preceding the close of the taxable_year or for such part of such period immediately preceding the close of such taxable_year as may be applicable was derived from sources within a possession_of_the_united_states and trade_or_business --if-- a in the case of such corporation percent or more of its gross_income computed without the benefit of this section for such period or such part thereof was derived from the active_conduct_of_a_trade_or_business within a possession_of_the_united_states thus the current version of the investment incentive takes the form of a tax_credit rather than an exemption it is clear from the legislative record that congress was aware of the highly favorable tax benefits afforded u s_corporations operating in puerto rico it is equally clear that congress intended to retain and reaffirm such tax benefits by enacting sec_936 the senate_finance_committee and the house of representatives committee on ways and means stated the following in virtually identical reports the special exemption provided under sec_931 in conjunction with investment incentive programs established by possessions of the united_states especially the commonwealth of puerto rico have been used as an inducement to u s corporate investment in active trades and businesses in puerto rico and the possessions under these investment programs little or no tax is paid to the possessions for a period as long as to years and no tax is paid to the united_states as long as no dividends are paid to the parent_corporation because no current u s tax is imposed on the earnings if they are not repatriated the amount of income which accumulates over the years from these business activities can be substantial the amounts which may be allowed to accumulate are often beyond what can be profitably invested within the possession where the business is conducted as a result corporations generally invest this income in other possessions or in foreign countries either directly or through possessions banks or other financial institutions in this way possessions_corporations not only avoid u s tax on their earnings from businesses conducted in a possession but also avoid u s tax on the income obtained from reinvesting their business earnings abroad the committee after studying the problem concluded that it is inappropriate to disturb the existing relationship between the possessions investment incentives and the u s tax laws because of the important role it is believed they play in keeping investment in the possessions competitive with investment in neighboring countries s rept pincite 1976_3_cb_57 h rept 1976_3_cb_945 emphasis added thus under both sec_936 and its predecessor sec_931 possessions_corporations are and have been effectively exempt from tax on income from possessions sources this exemption applied to income from intangibles created by such corporation or acquired from an unrelated party in congress added subsection h to sec_936 tax equity and fiscal responsibility act of publaw_97_248 96_stat_452 subsection h was added in order to lessen the abuse caused by taxpayers claiming tax-free_income generated by intangibles developed outside of puerto rico see h conf rept pincite 1982_2_cb_600 sec_936 provides that any income of an electing_corporation attributable to intangible_property is deemed to be the income of and is taxable to the shareholders of the sec_936 corporation where income is derived from the sale of an intangible possessions product taxable_income generally is computed under sec_936 - a sec_936 corporation sec_936 was added to the code in response to issues raised in 84_tc_996 affd in part revd in part and remanded 856_f2d_855 7th cir see h conf rept pincite n 1982_2_cb_600 may however elect out under sec_936 and choose to compute its taxable_income under one of two methods the cost-sharing method or the profit-split_method pursuant to either method the stockholders of the sec_936 corporation are taxed on a share of the income generated from intangible assets congress recognized in enacting sec_936 that some sec_936 corporations produce products that are not sold to unrelated parties but rather are transferred to affiliates and used as component parts in the production of other products that are then sold by the affiliates to unrelated parties the statute however does not provide any specific rules for the computation of combined taxable_income in such a case rather congress directed the treasury to write the rules with respect to such component products sec_936 the conference_report accompanying the enactment of sec_936 instructs the secretary to prescribe regulations providing for appropriate treatment in cases where the island_affiliate produces a component which it sells to an affiliate for incorporation into a product sold to third parties h conf rept supra pincite c b pincite we conclude that sec_1_936-6 q a-12 income_tax regs establishes a permissible method for computing cti where sec_936 was redesignated as sec_936 by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3502 the possession product is a component product in evaluating the regulations under sec_936 we are mindful of the supreme court's admonition the choice among reasonable interpretations is for the commissioner not the courts 440_us_472 provided that q a-12 is neither unreasonable nor plainly inconsistent with the statute it will be upheld 394_us_741 rjr nabisco inc v united_states f 2d pincite the legislative_history of sec_936 as a whole is silent on the precise issue before us the legislative_history does however make clear congress' consistent intention to maintain the favorable tax_benefit of operating in a u s possession and we find that the application of the pcr in q a-12 in the instant case is fully consistent with that intention the regulatory scheme under sec_936 is technical and complex and we find that the commissioner considered the treatment of possession products in a detailed and reasoned fashion before making a final_decision sec_936 does not specifically define the term cti nor does the statute provide a clear method for allocating and apportioning expenditures in 9as is customary the irs invited interested members of the public to submit written comments with respect to proposed_regulations interpreting sec_936 as amended by the tax equity and fiscal responsibility act of numerous comments were received and considered see fed reg date computing cti under the facts before us the term cti and the method for computing such for purposes relevant here however is defined in q a-12 general language of a statutory provision will not be held to apply to a matter specifically dealt with in another part of the same enactment specific terms prevail over the general d ginsberg sons inc v popkin u s pincite 391_f2d_753 5th cir under the profit-split_method the electing corporation's taxable_income derived from products produced in a possession equal sec_50 percent of the combined taxable_income of the affiliated_group derived from covered sales of these products sec_936 combined taxable_income is the gross_income of the affiliated_group derived from covered sales of the possession product less all expenses properly apportioned and allocated to such income q a-1 describes the proper allocation and apportionment of expenses in computing cti with respect to soft-drink concentrate produced by cri and sold by u s affiliates in unchanged form to unrelated bottlers if however the possession product is simply a component of a final product then q a-12 prescribes the manner of computing cti q a-12 prescribes the method for determining cti with respect to component products under that method the expenses which the affiliated_group allocated and apportioned to the integrated product ie syrup and soft drink must be further apportioned to the possession product ie the soft-drink concentrate the latter apportionment is based on the ratio of the production_costs for the possession product to the total production_costs for the integrated product in using this formulaic method to arrive at cti it becomes clear that the greater the expense allocation to the concentrate the lower the cti and thus the smaller the credit conversely the lesser the expense allocation to the concentrate the higher the cti and thus the greater the credit in the example in q a the taxpayer's pcr i sec_80 percent this is because the production_costs incurred at the possessions level are high relative to total production_costs petitioner however has relatively low pcr's with respect to its component product which as stated earlier results in a quite favorable tax_benefit the use of a formula will cut both ways it will be beneficial to some and not so beneficial to others that is the intrinsic nature of formulas essentially respondent is arguing that at each level the application of the pcr impermissibly misapportions away from the component concentrate expenses that are known and admitted to be factually related to the concentrate which in turn inflates the cti figure causing the sheltering of post-allocation income we find that the focus of respondent's argument appears to center on the wisdom of the choice between two alternatives ie a formulaic versus a fact-based approach rather than on whether the choice made was a reasonable choice within a gap left open by congress q a-12 contains no mention of factual relationships or economic consequences it merely provides a formula used in calculating cti in order to determine the amount of credit under sec_936 there is no doubt and no dispute that petitioner qualifies for the sec_936 credit and cri made a valid election to use the profit-split_method under sec_936 currently in response to the instant case the commissioner has opened a new regulation project regarding the computation of cti under sec_936 the proposed regulation contains again a formulary rather than a factual approach attacking the issue from the income side as opposed to the expense side the proposed regulation makes no mention of factual relationships or economic reality we find that q a-12 is clear on its face and respondent's strained interpretation of the relationship between q a-1 and q a-12 is merely an attempt to persuade this court to retroactively revise the regulation until the regulation is changed reflecting the commissioner's proposed amendments to q a-12 taxpayers are entitled to the tax_benefit generated under q a-12 additionally we find that the formulaic method prescribed in q a-12 is consistent with congress' intent to encourage investment in u s possessions and consequently we find that q a-12 is not inconsistent with any stated congressional intent q a-12 could have been written to require simply that expenditures be allocated and apportioned in a manner consistent with the rules set forth in sec_1_861-6 income_tax regs but it was not the fact that other methods might also be reasonable or even preferable however does not warrant our overturning a regulation which itself has a reasonable basis 681_f2d_1313 11th cir even presuming that we might disagree with the results of applying the pcr in the instant case we would not substitute our own construction of the statute for that of the secretary where the regulation implements the congressional mandate in a reasonable manner see florida manufactured housing association inc v cisneros f 3d pincite3 respondent may not ignore the requirements set forth in the plain language of the regulations any more than petitioner or other taxpayers intel corp consol subs v commissioner t c pincite we cannot conclude that the regulation at issue presents an impermissible construction of sec_936 the commissioner was delegated the authority to make choices among reasonable alternatives in interpreting sec_936 and did so after considering the regulation in light of the language of sec_936 and the purpose behind it we are satisfied that sec_1_936-6 q a-12 income_tax regs constitutes a valid exercise of the secretary's regulatory authority we conclude that q a-12 is the controlling provision in the instant case e exxon respondent argues in the alternative that this court's opinion in 102_tc_721 provides an independent basis for denying the instant motion as the application of q a-12 to the facts of the instant case would cause absurd results petitioner citing 647_f2d_487 5th cir affg 69_tc_697 contends that the plain and unambiguous meaning of a provision may be overridden only in rare and exceptional circumstances where the result of giving the provision its plain and unambiguous meaning would be so absurd as to shock the general moral or common sense and be against clear legislative intent petitioner argues that respondent's reliance on exxon corp v commissioner supra is misplaced and that respondent is essentially asking this court to rewrite the applicable regulations we agree we find that exxon corp is distinguishable from the instant case exxon received a known and quantifiable amount of income from sales of natural_gas in exxon claimed a 22-percent depletion_allowance on an amount larger than the actual sales proceeds from that gas this larger amount against which the depletion_allowance was taken was derived from determining gross_income under the representative_market_or_field_price method under the regulations the issue in exxon corp was the method of computing gross_income_from_the_property for purposes of the depletion_allowance see sec_613 the statute itself was silent on this issue the regulation defined gross_income in terms of the representative_market_or_field_price which in that case produced hypothetical gross_income far in excess of actual gas sales the commissioner argued that exxon was not entitled to a percentage_depletion deduction based upon a hypothetical gross_income_from_the_property which exceeded exxon's actual gross_income from the sale of gas the commissioner maintained that the gross_income from property for purposes of percentage_depletion must not exceed the actual gross_income from the sale of gas and under those circumstances the commissioner was entitled to employ a net-back methodology in determining gross_income_from_the_property exxon argued that under the plain meaning of sec_1_613-3 income_tax regs it was required to compute its percentage_depletion deduction by using the representative_market_or_field_price of the gas sec_611 allows a reasonable allowance for depletion in the case of oil_and_gas wells according to the peculiar conditions in each case sec_613 provides for a percentage_depletion deduction based upon a percentage of a taxpayer's gross_income_from_the_property sec_611 provides that reasonable depletion_allowance in all cases is to be made under regulations prescribed by the secretary although the statute was silent as to the definition of gross_income_from_the_property as it related to the facts in exxon corp v commissioner supra sec_1_613-3 income_tax regs provided that gross_income_from_the_property is the amount for which the taxpayer sells the oil or gas in the immediate_vicinity_of_the_well if the oil or gas is not sold on the premises but is manufactured or converted into a refined product prior to sale or is transported from the premises prior to sale the gross_income_from_the_property shall be assumed to be equivalent to the representative_market_or_field_price of the oil or gas before conversion or transportation exxon argued that under the literal terms of sec_1 a income_tax regs where the gas is transported from the premises prior to sale the commissioner cannot use a net-back methodology to determine gross_income_from_the_property the commissioner argued that not only was exxon's interpretation of the regulation at issue flawed it also was inconsistent with the legislative_history behind percentage_depletion exxon essentially argued that under the ordinary or plain_meaning_rule the literal terms of the regulation at issue must be followed without further analysis we held that the rules of statutory construction require us to determine whether the plain meaning of a regulation would have a nonsensical result exxon corp v commissioner supra pincite we held further that the plain_meaning_rule does not preclude an examination behind the literal terms of the language at issue if the lack of such an examination would compel an odd result exxon corp v commissioner supra pincite citing 491_us_440 we examined the legislative purpose and history of percentage_depletion to ascertain whether and to what extent the statutory framework was consistent with a literal interpretation of the regulation at issue in so doing we found that the plain meaning of the regulation as applied to the facts before us in exxon corp was against clear and longstanding congressional intent accordingly we found that in computing allowance for percentage_depletion it was unreasonable for exxon to determine its gross_income_from_the_property for sales of natural_gas after the gas was transported away from the wellhead by the method provided for in the last sentence of sec_1_613-3 income_tax regs the representative_market_or_field_price method where those prices resulted in a gross_income_from_the_property five times exxon's actual contract sales revenue in the instant case however the only clear and consistent congressional intent expressed with respect to the possession_tax_credit regime is the encouragement of u s business operations in u s possessions we do not find that the application of the plain meaning of q a-12 in the instant case is inconsistent with this stated policy indeed no clear longstanding congressional intent exists with respect to the issue presented in the instant case many tax provisions provide for favorable tax results and to conclude that a provision as applied is absurd simply because the tax_benefit is substantial is unwarranted the results that flow from the use of the pcr in the instant case while quite beneficial to petitioner are not unreasonable or unsound and certainly do not shock the general moral or common sense respondent argues that applying the pcr to apportion less than the full amount of the expenses known to be factually related to the component possession product causes absurd results the commissioner however chose to implement a formulaic method ie the pcr formulas by their very nature are arbitrary and their use is intended to minimize factual disputes respondent asks this court in effect to rewrite the regulations in order to avoid a result which q a-12 clearly requires until congress or the secretary acts to modify the result of q a-12 we will apply q a-12 as written we find that exxon corp v commissioner supra is distinguishable from the instant case and is therefore not dispositive of the instant motion iii conclusion accordingly we find that sec_1_936-6 q a income_tax regs governs the computation of combined taxable_income with respect to sales of component concentrate produced by cri and sold by petitioner to unrelated third parties requires u s affiliate expenses to be allocated and apportioned to the component concentrate by applying the production cost ratio to all expenses allocable and apportionable to the integrated product ie bottle and can soft drink and requires u s affiliate expenses allocable and apportionable to the integrated product ie bottle and can soft drink to be determined under sec_1_861-8 income_tax regs as described in sec_1_936-6 q a-1 income_tax regs we find further on the basis of 101_tc_207 that petitioner is entitled to offset interest_income against interest_expense in determining the amount of interest_deduction to be allocated and apportioned in computing combined taxable_income under sec_936 and sec_1_861-8 income_tax regs to reflect the foregoing an appropriate order will be issued granting petitioner’s motion for partial summary_judgment
